PER CURIAM:
This appeal involves a pre-arrest pat-down search for concealed weapons. The police officer found a pipe and a vial containing marijuana in the defendant’s pockets. The defendant was convicted of possession of the drug. 16 Del.C. § 4722.
The appeal is addressed to the propriety of the search under the Fourth Amendment. Both the State and the defendant rely upon Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L.Ed.2d 889 (1968).
At 2:30 a. m., the police officers, on patrol in an unmarked car, were engaged in a security check of a shopping center. They saw an automobile standing without lights, in a far corner of the otherwise empty parking lot, against a hedgerow separating the shopping center from an apartment complex. None of the shops was open. As they approached, the officers saw a man, who was standing outside the automobile, flee the scene. The officers directed the defendant, who was sitting in the driver’s seat, to stand with hands on the automobile, and one officer made the pat-down search.
We are satisfied that this limited protective pre-arrest search for a weapon was reasonable under the circumstances of this case. The “reasonable suspicion” Terry test was met here. The police officers, as reasonably prudent men in the totality of the circumstances, had reasonable cause to fear for their own safety.
Accordingly, we hold that this protective search was reasonable and, therefore, permissible under the Fourth Amendment. Lewis v. State, Del.Supr. 30S A.2d 617 (1973); State v. Wausnock, Del.Supr., 303 A.2d 636 (1973).
Affirmed.